Order of Appellate Term affirming judgment of the Municipal Court unanimously affirmed, with costs. The dismissal of the complaint as to Kaufman was in effect a vacating of the order bringing him in as a party defendant, and this the court, in the exercise of discretion, had power to do, although it would have been better practice to sever the actions. The dismissal must be deemed to be without prejudice to the right of appellant to sue Kaufman on the same cause of action set up in the answer after Kaufman had been brought in, there having been no determination on the merits between those parties. Present — Lazansky, P. J., Hagarty, Carswell, Seudder and Davis, JJ.